People v Powell (2017 NY Slip Op 04866)





People v Powell


2017 NY Slip Op 04866


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-05606
 (Ind. No. 10308/10)

[*1]The People of the State of New York, respondent, 
vRagene Powell, also known as Ragene Powell-Dickerson, appellant.


Lynn W. L. Fahey, New York, NY (Barry Stendig and William Kastin of counsel), for appellant, and appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Diane R. Eisner, and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered May 13, 2013, convicting him of murder in the first degree, criminal possession of a weapon in the second degree, and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that the testimony of the defendant's accomplices was sufficiently corroborated (see CPL 60.22[1]; People v Reome, 15 NY3d 188, 194; People v Echols, 144 AD3d 702, 702; People v Sudhan, 83 AD3d 874, 874), and was legally sufficient to establish the defendant's guilt of all the crimes of which he was convicted beyond a reasonable doubt (see People v Danielson, 9 NY3d 342, 349; People v Bleakley, 69 NY2d 490, 495).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d at 348-349), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d at 495). Upon reviewing the record here, we are satisfied that the verdict of guilt as to all the crimes was not against the weight of the evidence (see People v Romero, 7 NY3d 633; People v Pelosi, 128 AD3d 733, 734).
The contention raised in the defendant's pro se supplemental brief is unpreserved for appellate review, and in any event, without merit.
BALKIN, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court